Citation Nr: 0615605	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a scar of the right 
wrist, status post ganglion cystectomy, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from May 1986 to May 1989 and 
from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 
veteran's current evaluation, from which she perfected an 
appeal.

The case was previously before the Board in February 2004 and 
was remanded to the RO for additional development.  The RO 
exerted reasonable efforts to comply with the remand and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim and fulfilled the duty to assist her 
in developing that evidence.

2.  The veteran's right wrist cystectomy residuals manifest 
with a well healed scar which is tender on examination, and 
complaints of pain, stiffness, and limitation of motion; no 
neurological deficit, to include carpal tunnel syndrome, is 
manifested.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
ganglion cystectomy residuals, right wrist, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2005); 
Diagnostic Code 7804 (in effect prior to August 29, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, inadequate VCAA notice was provided in November 
2001.  Following remand by the Board, in a March 2004 letter, 
the RO provided corrective notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any further information or evidence 
that was relevant to the claim.  An April 2006 letter 
specifically notified the veteran how a disability rating 
would be determined, as well as the criteria for assigning an 
effective date if an increase was granted.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the January 2003 Statement of the 
Case (SOC) and the February 2006 Supplemental Statement of 
the Case (SSOC).  These documents provided her with notice of 
the law and governing regulations, including the rating 
criteria for establishing a higher evaluation for the claimed 
disability.  By way of these documents, she also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf, and the reasons for the determinations 
made on her claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service VA 
treatment records and examination reports.

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for a scar, status post ganglion 
cystectomy, was awarded at a noncompensable rate in a 
September 2001 rating decision.  A March 2001 rating decision 
granted the veteran a compensable evaluation of 10 percent 
for her cystectomy residuals.  In October 2001, she asserted 
that her residuals had increased in severity and applied for 
an increased rating.

The Board finds that the competent medical evidence of record 
shows the veteran's right wrist cystectomy residuals to more 
nearly approximate a 10 percent evaluation.  38 C.F.R. 
§§ 4.3, 4.7.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals are rated under the criteria for skin 
disorders, and those criteria were changed, effective August 
30, 2002.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of her claim under the 
criteria that are to her advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).

The RO considered the veteran's claim under both the prior 
and current criteria.  Thus, the Board may also consider her 
appeal under both criteria.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under prior and current rating criteria, a superficial scar 
which is painful on examination warrants an evaluation of 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect 
prior to August 30, 2002), Diagnostic Code 7804 (2005).  The 
current criteria describe a superficial scar as one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7804, Note (1) (2005).  Under both criteria, Diagnostic 
Code 7805 provides for rating scars based on limitation of 
function of the affected part.

The current skin criteria provide that, a scar on an area 
other than the head, face, or neck, that is deep or causes 
limitation of motion and exceeds an area of 12 square inches 
(77 square cm), warrants an evaluation of 20 percent, while 
such a scar which exceeds an area of 6 square inches warrants 
a 10 percent evaluation.  Diagnostic Code 7801 (2005).  A 
deep scar is one associated with underlying soft tissue 
damage.  Id., Note (2).  

The applicable limitation of motion rating criteria provide 
that limitation of dorsiflexion of a wrist to less than 15 
degrees or limitation of palmar flexion of a wrist to in line 
with the forearm warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  Higher ratings are warranted 
where the wrist is ankylosed (frozen).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214. 

The standard ranges of motion of the wrist are 80 degrees of 
palmar flexion, 70 degrees of dorsiflexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.

The VA examination reports of 2001, 2004, and 2006, reflect 
that the veteran has complained of pain and stiffness in her 
right wrist which interfered with her ability to perform her 
job as a mail sorter for the postal service.  The VA 
examination reports associated with the claims file, however, 
reflect that her primary symptomatology is the tender scar, 
with noncompensable limitation of motion. 

The November 2001 examination report reflects that physical 
examination of the right hand revealed a well-healed 2.5 cm x 
4 mm scar on the dorsum of her hand in the midline just 
distal to the wrist.  The scar was mildly tender to 
palpation, with normal sensation.  Range of motion on 
dorsiflexion was to 70 degrees and to 60 degrees on volar 
flexion.  Ulnar deviation was to 30 degrees and radial 
deviation was to 10 degrees.  The examiner noted that the 
veteran had full range of motion, normal strength, and normal 
grip strength in her hand, and she had intact sensation in 
her median, radial, and ulnar nerve.

The examiner noted paresthesia in her median nerve 
distribution and recommended an electromyography to determine 
whether the veteran had carpal tunnel syndrome.  The examiner 
also diagnosed possible degenerative changes in the right 
wrist and ordered X-rays to confirm that possibility.  The X-
rays showed a normal right wrist.  No arthritic change was 
noted.  

A March 2004 VA examination report reflects that the veteran 
informed the examiner at the 2004 examination that the 
repetitive motion of her postal work, as well as lifting 
weight in excess of 15 pounds, caused pain.  She had no 
restrictions in activities of daily living.  Examination 
revealed her range of motion on dorsiflexion had decreased to 
50 degrees, and palmar flexion was to 45 degrees, with pain 
at the extreme of each motion.

Her grip strength was 4/5, pinch strength was 5/5, and she 
demonstrated full, pain- free range of motion of the fingers.  
She also could touch the tips of her fingers to he distal 
palm crease.  The examiner noted pain on palpation of the 
healed incision over the dorsum of the wrist, as well as a 
palpable recurrent ganglion cyst approximately 5 mm in 
diameter.  The examiner observed that the veteran had no 
other identified pathology and estimated that repetitive use 
would result in an additional loss of 10 degrees on 
dorsiflexion due to pain.

The Board remanded the case in 2004 for an examination to 
determine if the veteran's right wrist disability included 
neurological symptomatology.  The January 2006 examination 
report reflects that the examiner noted that the claims file 
reflected that the veteran's symptoms resolved after her 
surgical procedure.  The veteran informed the examiner that 
her right wrist became more painful the more work she did, 
and the examiner noted that the veteran related no symptoms 
specifically related to carpal tunnel syndrome.

Physical examination revealed a well-healed scar over the 
area between the third and fourth metacarpal bones.  
Examination of the motor and sensory functions of the ulnar 
and median nerves demonstrated no muscle atrophy, weakness, 
or sensory loss to either monofilament light touch or 
vibration.  Tendon reflexes at brachial radial, biceps, and 
triceps were 2+.  The neurological examination revealed no 
abnormalities.  A January 2006 electro myography revealed 
that motor and sensory conduction velocities for the ulnar 
and median nerves were normal.

The examiner noted that there was no evidence of carpal 
tunnel syndrome, as the electromyogram and physical 
examination were normal.  The examiner opined that the 
veteran had no impairment in the function of her right wrist, 
and that the claims file reflected no evidence that she ever 
had an impairment other than complaints.

Her VA outpatient treatment records for the period February 
2003 to January 2006 reflect her complaints and the objective 
clinical findings to have been consistent with the findings 
at the examinations.

The competent evidence of record shows that a higher rating 
has not been more nearly approximated.  38 C.F.R. § 4.7.  The 
veteran is receiving the maximum rating for a tender scar, 
and the evidence does not show that the scar results in 
functional impairment sufficient to warrant a higher 
evaluation.  She does not manifest compensable limitation of 
motion of the wrist even considering complaints of pain, nor 
was ankylosis shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5214, 5215; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, the findings at the examinations reflect that her 
scar is neither deep nor of sufficient area to warrant a 
compensable evaluation under Diagnostic Code 7801 (2005).  In 
this regard, her scar was 2.5 cm by 4 mm which clearly does 
not more nearly approximate 6 square inches (39 square cm).

In light of above, the Board finds that the 10 percent rating 
presently assigned adequately compensates her complaints and 
the objective findings.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected right wrist 
condition presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  Although 
the veteran reports that her condition has caused impairment 
with her job sorting mail, the objective evidence does not 
support a finding that her ganglion cystectomy residuals 
interfere markedly with employment.  In this regard, the 
examination from January 2006 noted a normal clinical 
examination with no impairment in function.  There is nothing 
in the record to distinguish this case from the cases of 
numerous other veteran's who are subject to the schedular 
rating criteria for the same disability.  Thus, the Board 
finds that the currently assigned 10 percent schedular rating 
has already adequately addressed, as far as can practicably 
be determined, the average impairment of earning capacity due 
to the veteran's service-connected right wrist condition.  
See 38 C.F.R. § 4.1.  In addition, there is no evidence 
revealing frequent periods of hospitalization.  Therefore, in 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's right wrist cystectomy scar residual 
more nearly approximates a 10 percent evaluation, and that 10 
percent adequately compensates her for her complaints. 


ORDER

Entitlement to an increased rating for a scar of the right 
wrist, status post ganglion cystectomy, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


